UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10475 COUNTRY Mutual Funds Trust (Exact name of registrant as specified in charter) 1705 N. Towanda Ave., P.O. Box 2020 Bloomington, IL 61702 (Address of principal executive offices) (Zip code) James M. Jacobs Office of the General Counsel 1701 Towanda Ave. Bloomington, IL 61702 (Name and address of agent for service) 1-800-245-2100 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2010 Item 1. Reports to Stockholders. Annual Report June 30, 2010 COUNTRY Growth Fund COUNTRY Bond Fund INVESTMENT ADVISOR’S LETTER TO SHAREHOLDERS July 2010 Dear Shareholders: Clint Eastwood fans among our shareholders probably can recall the movie “Every Which Way But Loose”, a comedy which tells the story of a bare-knuckles fighter named Philo Beddoe, and introduces the audience to a wild collection of characters including Philo’s pet orangutan named Clyde.While the film’s commercial success cannot match the CGI blockbusters in today’s theatres, the film’s title in our view provides a fitting description of the current general economic and market conditions.It also probably captures the feelings of many investors dealing with the confusing and often conflicting data produced by companies and economies. Within our own office we can find differing market views, with one contingent bullish on the economy and equity markets squared off against an equally-strong group that is concerned and bearish, toward both economic conditions and the equity markets.What makes the debate all the more interesting, and compelling, is that each view is entirely supportable with facts.Views on an improving jobs situation in the US can be met with statistics showing the lengthening duration of unemployment.Recent thoughts of a nascent improvement in housing, given incredibly-low mortgage rates, government incentives, and homebuilders replenishing land banks anticipating new construction, can be matched against the existing home inventory, concerns about “shadow housing inventory”, and weakening home sales following the removal of government incentives.One week, we’ll hear from companies raising profit guidance and talking of improving business conditions both here and abroad, which is refuted the next week by other players in the same industry presenting evidence of weakening sales and diminished outlooks for profits.The data either supports no conclusions, or supports them all.Economies and markets are left without a general direction, and as the movie title suggests, seemingly turned every which way but loose. Such conditions naturally leave market watchers with more questions than answers.“Will there be a double-dip in the economy, or will it just feel like a double-dip, with subpar growth?”“Will the quality trade come back into vogue?” “Will small caps do better than large?”Amidst the uncertainty, we observe the following: conservatively-financed, inexpensive, world-class companies are holding some of their highest cash balances, as measured against either market capitalization or assets, in years.Obviously how well these companies deploy this capital will go a long way to creating value for their shareholders.In our equity portfolios, the low valuations awarded these cash-rich companies make them especially attractive, and we continue to add to positions.Also, patience seems in short supply these days, since recent market volatility has fostered an even greater desire for instant gratification in the minds of some investors, leading to ever-shorter investment horizons.So we are content to add to names that we think should produce decent returns for our shareholders over longer time periods.The same goes for our fixed income portfolios, as we exercise patience in looking for higher-returning ideas. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-422-8261 or visiting www.countryinvestment.com. COUNTRY GROWTH FUND Inception Date 04/21/66 (Class Y) The annualized returns for the Fund for the year ended June 30, 2010 are as follows: 1 Year 5 Year 10 Years 10.44% -0.88% -0.16% Gross Expense Ratio:1.23% (as of the prospectus dated 10/28/2009) Net Expense Ratio:1.21% (as of the prospectus dated 10/28/2009) The advisor has contractually agreed to waive fees through October 31, 2012.These returns assume all dividends and capital gains distributions were re-invested in the Fund and reflect voluntary fee waivers in effect.In the absence of fee waivers, returns would be reduced. Over the past year, domestic equity markets as measured by the S&P 500 Index had a total return of 14.43%.The average mutual fund with similar characteristics as the Growth Fund (represented by Lipper, Inc.’s Large-Cap Core Funds group) returned 12.10% during this same time period.As of June 30, 2010, based on total returns, the Growth Fund (Class Y) ranked in the 68th percentile compared to the Lipper peer group for the past year and in the 45th and top 32nd percentiles for the past five and ten years, out of 986, 716 and 419 funds, respectively. Following significant price appreciation from early in 2009, stocks in 2010 have been more volatile and have declined somewhat off their recent highs. There is a growing dichotomy between market bulls and bears. The bulls see the recent decline as a much needed consolidation following the market advances since early 2009. They feel that positive earnings news over the next few weeks could allow a resumption of the upward movement. Bears see the rally and correction as being liquidity driven as they look at longer term economic problems which have yet to be fixed. Economic indicators are providing mixed signals as some statistics suggest a resumption of growth while others continue to raise warning flags about economic activity. We continue to feel that the economic backdrop may eventually have a negative impact on corporate results and are maintaining a cautious investment posture. As previously mentioned, we remain cautious in our outlook. Unemployment is high, personal income is weak, plans to purchase discretionary items are falling, housing appears poised for further declines and interest rates are again falling. The impact of government stimulus programs is winding down and the prospect of potential tax increases in 2011 does not bode well for any consumer led expansion. We have high confidence in the companies we own in the Growth Fund’s portfolio and feel there is substantial appreciation potential when conditions improve. However, our current results are being hit by the same forces that are presently pummeling the overall market. COUNTRY BOND FUND Inception Date 01/02/97 (Class Y) The annualized total returns for the Fund for the year ended June 30, 2010 are as follows: 1 Year 5 Year 10 Year 9.66% 5.57% 6.29% Gross Expense Ratio: 0.97% (as of the prospectus dated 10/28/2009) Net Expense Ratio:0.87% (as of the prospectus dated 10/28/2009) The advisor has contractually agreed to waive fees through October 31, 2012.These returns assume all dividend and capital gain distributions were re-invested in the Fund and reflect voluntary fee waivers in effect.In the absence of fee waivers, returns would be reduced. Low inflation, high unemployment, weak housing, and Europe’s debt woes are all contributing factors to a robust bond market. Treasury interest rates are at or near record lows. Yields on Fannie Mae and Freddie Mac mortgage securities are approaching record lows relative to Treasuries. Deflation is the current concern in the market, not inflation. The Federal Reserve is expected to keep rates ultra low in the near future. The uncertainties regarding the European banking system and sovereign debt are not over yet. What effect on the U.S. economy from Europe’s slowdown is troubling? The housing outlook is still grim, with an excess supply of homes possibly causing another downdraft in housing prices. Lending is still frozen in the U.S. banking system. Unemployment is expected to remain high and inflation is non-existent. These are positive developments for investors in bonds. However, in this bullish environment for bonds we have concerns about future returns considering today’s low level of rates. Bonds are priced for perfection and a negative jolt could send rates higher with negative return implications. As interest rates continue their downward trend we will be looking for opportunities to become defensive with our portfolio strategy. Sincerely, Bruce D. Finks Vice President Please refer to the Portfolio Highlights sections for index and peer average, including descriptions and performance.The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market.The Index does not reflect investment management fees, brokerage commission and other expenses associated with investing in equity securities.You cannot invest directly in an index. The Lipper Large-Cap Core Funds are Funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the S&P SuperComposite 1500 Index.Large-cap core funds have more latitude in the companies in which they invest.These funds typically have an average price-to-earnings ratio, price-to-book ratio and three-year sales-per-share growth value, compared to the S&P 500 Index. Lipper Analytical Services, Inc. is an independent mutual fund research and ranking agency.Each Lipper average represents a universe of Funds with similar investment objectives.Rankings for the periods shown are based on Fund total returns with dividends and distributions reinvested and do not reflect sales charges. Mutual fund investing involves risk; principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Please refer to the Schedule of Investments in this report for holding information.Fund holdings are subject to change at any time and should not be considered recommendations to buy or sell any security.Current and future portfolio holdings are subject to risk. COUNTRY Mutual Funds — Expense Example June 30, 2010 (unaudited) As a shareholder of the COUNTRY Growth Fund or COUNTRY Bond Fund, you incur ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested for the period 1/1/10 – 6/30/10. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Funds charge no transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.Individual retirement accounts will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses or other extraordinary expenses as determined under U.S. generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. COUNTRY Growth Fund – Class Y Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/10 6/30/10 1/1/10 – 6/30/10* Actual(1) $ 919.20 Hypothetical(2) Ending account values and expenses paid during period based on a -8.08% return.The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return.The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 1.17%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). COUNTRY Bond Fund – Class Y Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/10 6/30/10 1/1/10 – 6/30/10* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 5.05% return.The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return.The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 4 COUNTRY Mutual Funds — Expense Example June 30, 2010 (unaudited) (continued) COUNTRY Growth Fund – Class A Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/10 6/30/10 1/1/10 – 6/30/10* Actual(1) $ 919.20 Hypothetical(2) Ending account values and expenses paid during period based on a -8.08% return.The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return.The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 1.17%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). COUNTRY Bond Fund – Class A Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/10 6/30/10 1/1/10 – 6/30/10* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 5.10% return.The return is considered after expenses are deducted from the fund. Ending account values and expenses paid during period based on a 5.00% annual return.The return is considered before expenses are deducted from the fund. * Expenses are equal to the Fund’s annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 5 Illustration of $10,000 Investment June 30, 2010 GROWTH FUND vs. STANDARD & POOR’S Past performance is not indicative of future results. The above graph represents the growth of $10,000 of Class Y shares of the Growth Fund.Class A shares of the Fund commenced on March 1, 2002.Since inception returns for Class Y and Class A shares are provided below. Average Annual Returns* Class Y - 1 Year 10.44% Class Y - 5 Years -0.88% Class Y - 10 Years -0.16% Class Y - Since Inception (04/21/66) 8.06% Class A - 1 Year (No Load) 10.49% Class A - 5 Years (No Load) -0.88% Class A - Since Inception (03/01/02) (No Load) 0.74% Class A - 1 Year (Load)** 4.41% Class A - 5 Years (Load)** -1.99% Class A - Since Inception (03/01/02) (Load)** 0.06% * Fund returns are net of all fees and transaction costs, while the Index returns are based solely on market returns without deduction for fees or transaction costs for rebalancing.The Index is unmanaged. ** Reflects maximum sales charge of 5.50%. Performance data quoted represents past performance; past performance does not guarantee future results.The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-422-8261 or visiting www.countryinvestment.com 6 Illustration of $10,000 Investment June 30, 2010 BOND FUND vs. MERRILL LYNCH U.S. DOMESTIC MASTER BOND INDEX, BARCLAYS CAPITAL AGGREGATE BOND INDEX AND LIPPER INTERMEDIATE INVESTMENT GRADE DEBT FUNDS AVERAGE Past performance is not indicative of future results. The above graph represents the growth of $10,000 of Class Y shares of the Bond Fund. Class A shares of the Fund commenced on March 1, 2002. Since inception returns for Class Y and Class A shares are provided below. Average Annual Returns* Class Y - 1 Year 9.66% Class Y - 5 Years 5.57% Class Y - 10 Years 6.29% Class Y - Since Inception (01/03/97) 6.15% Class A - 1 Year (No Load) 9.67% Class A - 5 Years (No Load) 5.57% Class A - Since Inception (03/01/02) (No Load) 5.48% Class A - 1 Year (Load)** 5.03% Class A - 5 Years (Load)** 4.66% Class A - Since Inception (03/01/02) (Load)** 4.93% * Fund returns are net of all fees and transaction costs, while the Index returns are based solely on market returns without deduction for fees or transaction costs for rebalancing.The Index is unmanaged. ** Reflects maximum sales charge of 4.25%. Performance data quoted represents past performance; past performance does not guarantee future results.The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-422-8261 or visiting www.countryinvestment.com 7 COUNTRY Mutual Funds — Allocation of Portfolio Assets June 30, 2010 COUNTRY Growth Fund* COUNTRY Bond Fund* * Expressed as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 8 COUNTRY Mutual Funds — Portfolio Highlights COUNTRY Growth Fund Average Annual ReturnsJune 30, 2010 1 Year 5 Years 10 Years COUNTRY Growth Fund — Class Y (04/21/66) 10.44% -0.88% -0.16% S&P 500 Index(1) 14.43% -0.79% -1.59% Lipper Large Cap Core Funds Average(2) 12.10% -1.10% -1.19% The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market.The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in equity securities. The Lipper Large Cap Core Funds Average consists of funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the S&P SuperComposite 1500 Index.Large-cap core funds have more latitude in the companies in which they invest.These funds typically have an average price-to-earnings ratio, price-to-book ratio and three-year sales-per-share growth value, compared to the S&P 500 Index. Ten Largest Holdings (excludes short-term investments)June 30, 2010 Value Percent of Fund Exxon Mobil Corporation $ 5,940,987 3.35% CVS Caremark Corporation 3.16% Aflac Incorporated 2.40% General Electric Company 2.40% Wal-Mart Stores, Inc. 2.21% International Business Machines Corporation 2.02% Halliburton Company 1.90% Dell, Inc. 1.89% JPMorgan Chase & Co. 1.88% Microsoft Corporation 3,269,721 1.84% 23.05% COUNTRY Bond Fund Average Annual ReturnsJune 30, 2010 1 Year 5 Years 10 Years COUNTRY Bond Fund — Class Y (01/02/97) 9.66% 5.57% 6.29% Barclays Capital Aggregate Bond Index(1) 9.50% 5.54% 6.47% Merrill Lynch U.S. Domestic Master Bond Index(2) 9.08% 5.62% 6.54% Lipper Intermediate Investment-Grade Debt Funds Average(3) 12.96% 4.57% 5.74% The Barclays Capital Aggregate Bond Index covers the USD-denominated, investment-grade, fixed-rate, taxable bond market of SEC-registered securities. The index includes bonds from the Treasury, Government-Related, Corporate, MBS (agency fixed-rate and hybrid ARM passthroughs), ABS, and CMBS sectors. The Merrill Lynch U.S. Domestic Master Bond Index is a basket of publicly issued Government Bonds, Corporate Bonds and Mortgage Pass Through Securities with maturities greater than one year. The Lipper Intermediate Investment-Grade Debt Funds Average consists of funds that, by portfolio practice, invest at least 65% of their assets in investment-grade debt issues (rated in the top four grades) with dollar weighted average maturities of five to ten years. Ten Largest Holdings (excludes short-term investments) June 30, 2010 Value Percent of Fund U.S. Treasury Note, 1.000%, 4/30/2012 $ 4,030,000 1.86% U.S. Treasury Note, 1.125%, 6/15/2013 1.39% U.S. Treasury Note, 0.625%, 6/30/2012 1.39% Government National Mortgage Association, 5.500%, 1/15/2038 1.02% U.S. Treasury Bond, 4.250%, 5/15/2039 0.98% Federal National Mortgage Association, 5.000%, 5/1/2023 0.84% U.S. Treasury Bond, 1.750%, 1/15/2028 0.72% U.S. Treasury Note, 3.000%, 5/15/2012 0.71% Federal Home Loan Mortgage Corp., 5.500%, 3/1/2022 0.63% Federal National Mortgage Association, 4.500%, 6/25/2018 1,342,390 0.62% 10.16% 9 COUNTRY Mutual Funds — Schedule of Investments June 30, 2010 COUNTRY Growth Fund Shares Value COMMON STOCKS — 97.75% Consumer Discretionary — 9.03% Abercrombie & Fitch Co. — Class A $ Comcast Corporation Darden Restaurants, Inc. Gentex Corporation The Home Depot, Inc. Limited Brands, Inc. News Corporation — Class A Target Corporation Consumer Staples — 15.25% Archer-Daniels-Midland Company Church & Dwight Co., Inc. CVS Caremark Corporation The Kroger Co. McCormick & Company, Inc. Philip Morris International, Inc. The Procter & Gamble Company Ralcorp Holdings, Inc. (a) Sysco Corporation Wal-Mart Stores, Inc. Energy — 12.47% Apache Corporation Chesapeake Energy Corp. ChevronTexaco Corp. ConocoPhillips Exxon Mobil Corporation Halliburton Company Schlumberger Limited (b) Financials — 10.03% ACE Limited (b) Aflac Incorporated American Express Company The Bank of New York Mellon Corporation JPMorgan Chase & Co. State Street Corp. Wells Fargo & Company Health Care — 15.94% Abbott Laboratories Amgen Inc. (a) Baxter International Inc. Covance, Inc. (a) Eli Lilly and Company Gilead Sciences, Inc. (a) Hologic, Inc. (a) Johnson & Johnson Medtronic, Inc. Novartis AG — ADR Pfizer Inc. St. Jude Medical, Inc. (a) WellPoint Inc. (a) Industrials — 11.01% 3M Co. Bucyrus International, Inc. Caterpillar Inc. Emerson Electric Co. General Dynamics Corp. General Electric Company Ingersoll-Rand PLC (b) Iron Mountain, Inc. Stericycle, Inc. (a) Information Technology — 14.91% Cisco Systems, Inc. (a) Dell, Inc. (a) EMC Corporation (a) Intel Corporation International Business Machines Corporation Intuit Inc. (a) Microsoft Corporation Nokia Corp. — ADR QUALCOMM Inc. Research In Motion Ltd. (a)(b) Western Union Company Materials — 2.33% BHP Billiton Limited — ADR Monsanto Company Newmont Mining Corporation Telecommunication Services — 3.41% American Tower Corporation — Class A (a) AT&T, Inc. Verizon Communications Inc. Utilities — 3.37% American Water Works Co., Inc. Exelon Corp. NextEra Energy, Inc. TOTAL COMMON STOCKS (Cost $164,148,789) Principal Amount MORTGAGE-BACKED SECURITIES — 0.14% Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 $ Federal Home Loan Mortgage Corp. 7.150%, 09/25/2028 (c) Government National Mortgage Association 9.000%, 07/15/2016 6.500%, 07/15/2029 Mortgage IT Trust 1.597%, 02/25/2035 (c) Nomura Asset Acceptance Corporation 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $27,940) (d) TOTAL MORTGAGE-BACKED SECURITIES (Cost $251,425) The accompanying notes are an integral part of these financial statements. 10 COUNTRY Mutual Funds — Schedule of Investments June 30, 2010 COUNTRY Growth Fund (continued) Shares Value SHORT-TERM INVESTMENTS — 1.27% Money Market Funds — 1.27% Federated Prime Obligations Fund, 0.220% (e) $ TOTAL SHORT-TERM INVESTMENTS (Cost $2,254,764) TOTAL INVESTMENTS — 99.16% (Cost $166,654,978) OTHER ASSETS IN EXCESS OF LIABILITIES — 0.84% TOTAL NET ASSETS — 100.00% $ Percentages are stated as a percent of net assets. ADR – American Depository Receipt (a) Non-income producing security. (b) Foreign issuer. (c) The coupon rate shown on variable rate securities represents the rates at June 30, 2010. (d) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers.As of June 30, 2010 these securities represented 0.01% of total net assets and are not guaranteed by the United States Treasury. (e) The rate quoted is the annualized seven-day yield as of June 30, 2010. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 11 COUNTRY Mutual Funds — Schedule of Investments June 30, 2010 COUNTRY Bond Fund Principal Amount Value ASSET-BACKED SECURITIES — 2.73% AEP Texas Central Transportation 5.170%, 01/01/2020 $ $ Capital Auto Receivables Asset Trust 5.210%, 03/17/2014 Caterpillar Financial Asset Trust 4.940%, 04/25/2014 Citibank Credit Card Insurance Trust 4.150%, 07/07/2017 Countrywide Asset-Backed Certificates 5.549%, 08/25/2021 5.363%, 03/25/2030 4.931%, 05/25/2032 (a) FedEx Corp. 6.720%, 01/15/2022 Green Tree Financial Corporation 6.870%, 01/15/2029 Harley-Davidson Motorcycle Trust 5.520%, 11/15/2013 John Deere Owner Trust 4.890%, 03/16/2015 National Collegiate Student Loan Trust 0.477%, 06/25/2028 (a) PG&E Energy Recovery Funding LLC 4.470%, 12/25/2014 Residential Asset Securities Corporation 4.767%, 10/25/2032 (a) 5.600%, 06/25/2034 (a) TOTAL ASSET-BACKED SECURITIES (Cost $6,006,141) CORPORATE BONDS — 25.90% Abbott Laboratories 5.600%, 05/15/2011 6.150%, 11/30/2037 Alabama Power Co. 5.500%, 10/15/2017 Alcoa, Inc. 5.550%, 02/01/2017 American Express Travel 5.250%, 11/21/2011 (Acquired 07/27/2007 through 08/29/2007, Cost $646,182) (b) American Honda Finance Corporation 6.700%, 10/01/2013 (Acquired 09/24/2008, Cost $499,520) (b) American International Group, Inc. 5.850%, 01/16/2018 Anadarko Petroleum Corp. 5.950%, 09/15/2016 ANZ National International Ltd. 6.200%, 07/19/2013 (Acquired 07/09/2008, Cost $249,765) (b)(c) Apache Corp. 6.900%, 09/15/2018 Archer-Daniels Midland Company 5.450%, 03/15/2018 ASIF Global Financing XIX 4.900%, 01/17/2013 (Acquired 01/10/2003, Cost $249,218) (b) AT&T Inc. 5.625%, 06/15/2016 5.500%, 02/01/2018 Baker Hughes, Inc. 6.500%, 11/15/2013 Baltimore Gas and Electric Company 6.730%, 06/12/2012 Bank of America Corporation 6.975%, 03/07/2037 The Bank of New York Mellon Corporation 4.500%, 04/01/2013 Barclays Bank PLC 5.000%, 09/22/2016 (c) Barrick International 5.750%, 10/15/2016 (Acquired 01/22/2009, Cost $205,775) (b)(c) BHP Billiton Finance Ltd. 5.125%, 03/29/2012 (c) BP AMI Leasing, Inc. 5.523%, 05/08/2019 (Acquired 05/28/2009, Cost $489,370) (b) Burlington Northern Santa Fe 5.750%, 03/15/2018 5.720%, 01/15/2024 Burlington Resources, Inc. 6.875%, 02/15/2026 Canadian Pacific Railroad Company 5.750%, 05/15/2013 (c) Caterpillar Financial Services Corp. 7.050%, 10/01/2018 Caterpillar Inc. 5.700%, 08/15/2016 Central Illinois Public Service Co. 7.610%, 06/01/2017 Cisco Systems Inc. 5.250%, 02/22/2011 Citigroup, Inc. 5.250%, 02/27/2012 5.500%, 08/27/2012 Clorox Company 5.950%, 10/15/2017 Coca Cola Enterprises, Inc. 7.375%, 03/03/2014 Comcast Corporation 6.500%, 01/15/2017 Commonwealth Edison Co. 5.950%, 08/15/2016 ConocoPhillips 6.650%, 07/15/2018 Credit Suisse New York 5.000%, 05/15/2013 (c) CSX Transportation, Inc. 6.500%, 04/15/2014 Devon Energy Corp. 6.300%, 01/15/2019 Diamond Offshore Drilling Inc. 5.875%, 05/01/2019 Duke Energy Carolinas, LLC 5.750%, 11/15/2013 E. I. du Pont de Nemours & Co. 5.250%, 12/15/2016 Eaton Corp. 8.875%, 06/15/2019 Ecolab, Inc. 4.875%, 02/15/2015 The accompanying notes are an integral part of these financial statements. 12 COUNTRY Mutual Funds — Schedule of Investments June 30, 2010 COUNTRY Bond Fund (continued) Principal Amount Value EOG Resources, Inc. 5.625%, 06/01/2019 $ $ Florida Power Corporation 4.800%, 03/01/2013 Franklin Resources, Inc. 3.125%, 05/20/2015 General Electric Capital Corporation 5.625%, 05/01/2018 5.000%, 06/27/2018 (a) General Electric Company 5.000%, 02/01/2013 General Mills, Inc. 5.700%, 02/15/2017 Georgia Power Company 5.700%, 06/01/2017 GlaxoSmithKline Capital Inc. 4.850%, 05/15/2013 Goldman Sachs Group, Inc. 6.250%, 09/01/2017 Halliburton Company 6.750%, 02/01/2027 Harley-Davidson Funding Corp. 5.250%, 12/15/2012 (Acquired 12/05/2007, Cost $199,772) (b) Home Depot, Inc. 5.250%, 12/16/2013 Honeywell International, Inc. 4.250%, 03/01/2013 HSBC Holdings 6.800%, 06/01/2038 (c) Ingersoll-Rand Co. 6.015%, 02/15/2028 (c) International Business Machines Corporation 7.625%, 10/15/2018 John Deere Capital Corporation 4.950%, 12/17/2012 JPMorgan Chase & Co. 5.375%, 10/01/2012 7.900%, 04/30/2018 (a) Kellogg Co. 5.125%, 12/03/2012 KeyCorp 6.500%, 05/14/2013 Kimberly Clark Corp. 6.125%, 08/01/2017 Kraft Foods, Inc. 6.125%, 02/01/2018 6.750%, 02/19/2014 Lowe’s Companies, Inc. 6.650%, 09/15/2037 McKesson Corp. 7.500%, 02/15/2019 Merck & Co., Inc. 5.760%, 05/03/2037 Merrill Lynch Co., Inc. 6.050%, 08/15/2012 5.450%, 02/05/2013 Morgan Stanley 5.750%, 08/31/2012 5.450%, 01/09/2017 New Valley Generation IV 4.687%, 01/15/2022 New York Life Global Funding 4.650%, 05/09/2013 (Acquired 05/02/2008, Cost $998,282) (b) New York University 5.236%, 07/01/2032 Nokia Corp. 5.375%, 05/15/2019 (c) Northern States Power Co. 8.000%, 08/28/2012 Oracle Corp. 6.500%, 04/15/2038 Overseas Private Investment Company 3.420%, 01/15/2015 Pepperdine University 5.450%, 08/01/2019 PepsiAmericas, Inc. 4.875%, 01/15/2015 Perforadora Central SA de CV 5.240%, 12/15/2018 (c) Pfizer, Inc. 5.350%, 03/15/2015 Pitney Bowes Inc. 5.250%, 01/15/2037 Private Export Funding Corp. 5.685%, 05/15/2012 Regions Bank 7.500%, 05/15/2018 Rio Tinto Finance USA Ltd. 5.875%, 07/15/2013 (c) Rowan Companies, Inc. 5.880%, 03/15/2012 Shell International Finance 5.625%, 06/27/2011 (c) Simon Property Group LP 5.750%, 12/01/2015 SLM Inc. 8.450%, 06/15/2018 Southern California Edison Co. 5.750%, 03/15/2014 Stanford University 4.750%, 05/01/2019 Staples, Inc. 9.750%, 01/15/2014 State Street Corporation 5.375%, 04/30/2017 Statoil ASA 5.250%, 04/15/2019 (c) Suncor Energy, Inc. 6.100%, 06/01/2018 (c) SunTrust Banks, Inc. 6.000%, 09/11/2017 Target Corporation 5.875%, 07/15/2016 Time Warner Cable, Inc. 8.750%, 02/14/2019 Time Warner, Inc. 6.875%, 05/01/2012 Transocean, Inc. 5.250%, 03/15/2013 (c) 7.500%, 04/15/2031 (c) The accompanying notes are an integral part of these financial statements. 13 COUNTRY Mutual Funds — Schedule of Investments June 30, 2010 COUNTRY Bond Fund (continued) Principal Amount Value U.S. Trade Funding Corp. 4.260%, 11/15/2014 (Acquired 12/14/2004, Cost $151,226) (b) $ $ Union Pacific Railroad Company 6.630%, 01/27/2022 5.866%, 07/02/2030 United Parcel Service, Inc. 4.500%, 01/15/2013 United Technologies Corp. 5.375%, 12/15/2017 University Of Chicago 4.760%, 10/01/2023 University Of Notre Dame 4.141%, 09/01/2013 Verizon Communications Inc. 5.500%, 02/15/2018 Vessel Management Services Inc. 4.960%, 11/15/2027 Viacom, Inc. 5.750%, 04/30/2011 (Acquired 04/05/2006, Cost $496,980) (b) Virginia Electric & Power Co. 4.500%, 12/15/2010 Wachovia Corp. 5.750%, 06/15/2017 Wal-Mart Stores, Inc. 4.125%, 02/15/2011 6.200%, 04/15/2038 Walt Disney Company 4.700%, 12/01/2012 Wells Fargo Capital X 5.950%, 12/01/2036 Wells Fargo & Co. 4.875%, 01/12/2011 5.625%, 12/11/2017 William Wrigley Junior Co. 4.650%, 07/15/2015 XTO Energy, Inc. 4.625%, 06/15/2013 TOTAL CORPORATE BONDS (Cost $50,698,940) MORTGAGE-BACKED SECURITIES — 18.28% American Tower Trust 5.420%, 04/15/2037 (Acquired 05/01/2007, Cost $500,000) (b) Bank of America Mortgage Securities 5.250%, 10/25/2020 Chase Funding Mortgage Loan 4.515%, 02/25/2014 Chase Mortgage Finance Corporation 5.500%, 11/25/2035 Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 6.000%, 11/25/2036 Countrywide Alternative Loan Trust 6.000%, 05/25/2033 5.500%, 05/25/2036 Credit Suisse First Boston Mortgage Securities Corporation 4.980%, 02/25/2032 Federal Home Loan Mortgage Corp. 7.000%, 03/01/2012 4.500%, 05/01/2013 5.125%, 12/15/2013 5.500%, 10/01/2014 5.000%, 03/01/2015 6.500%, 03/01/2015 5.000%, 12/15/2017 5.000%, 11/15/2018 5.750%, 12/15/2018 5.000%, 10/01/2020 5.500%, 03/01/2022 5.000%, 03/01/2023 4.500%, 04/01/2023 4.500%, 11/15/2023 5.500%, 10/15/2025 7.150%, 09/25/2028 (a) 6.500%, 10/01/2029 5.000%, 10/15/2031 5.275%, 02/01/2037 (a) 6.000%, 05/01/2037 6.000%, 08/01/2037 6.000%, 01/01/2038 Federal National Mortgage Association 5.000%, 03/01/2013 4.500%, 04/01/2013 5.000%, 04/01/2013 5.000%, 05/01/2013 5.500%, 06/01/2013 4.700%, 06/25/2013 3.500%, 09/01/2013 4.500%, 09/01/2013 5.500%, 10/01/2013 5.000%, 02/01/2014 4.000%, 05/01/2015 6.000%, 06/25/2016 4.500%, 06/25/2018 4.500%, 01/01/2019 6.500%, 05/01/2019 4.443%, 01/01/2020 (a) 4.500%, 04/01/2020 5.500%, 04/25/2023 5.000%, 05/01/2023 5.500%, 09/01/2025 5.500%, 02/01/2033 5.500%, 07/01/2033 5.290%, 11/25/2033 4.026%, 05/01/2034 (a) 5.500%, 07/01/2035 5.500%, 12/01/2035 6.500%, 02/25/2044 6.500%, 05/25/2044 GE Capital Commercial Mortgage Corporation 6.531%, 05/15/2033 4.706%, 05/10/2043 Government National Mortgage Association 4.500%, 05/20/2014 4.116%, 03/16/2019 4.031%, 01/16/2021 6.500%, 04/15/2026 The accompanying notes are an integral part of these financial statements. 14 COUNTRY Mutual Funds — Schedule of Investments June 30, 2010 COUNTRY Bond Fund (continued) Principal Amount Value Government National Mortgage Association (continued) 8.000%, 07/15/2026 $ $ 4.130%, 02/16/2027 3.727%, 03/16/2027 6.500%, 07/15/2029 7.500%, 11/15/2029 6.000%, 06/15/2031 6.000%, 02/15/2032 5.000%, 01/15/2033 3.998%, 10/16/2033 4.920%, 05/16/2034 6.000%, 10/15/2036 5.500%, 01/15/2038 6.000%, 01/15/2038 JPMorgan Chase Commercial Mortgage Finance Corp. 5.050%, 12/12/2034 LB-UBS Commercial Mortgage Trust 6.058%, 06/15/2020 4.799%, 12/15/2029 (a) Master Adjustable Rate Mortgages Trust 2.975%, 04/21/2034 (a) Master Alternative Loans Trust 5.000%, 06/25/2015 Mortgage IT Trust 1.597%, 02/25/2035 (a) Nomura Asset Acceptance Corporation 6.500%, 03/25/2034 (Acquired 01/20/2004, Cost $74,728) (b) 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $265,426) (b) OBP Depositor Trust 4.646%, 07/15/2020 (Acquired 06/25/2010, Cost $499,997) (b) Residential Asset Securitization Trust 4.750%, 02/25/2019 Small Business Administration Participation Certificates 3.530%, 05/01/2013 5.080%, 11/01/2022 4.640%, 05/01/2023 5.570%, 03/01/2026 Structured Asset Securities Corporation 6.290%, 11/25/2032 (a) Vendee Mortgage Trust 5.750%, 11/15/2032 Wachovia Bank Commercial Mortgage Trust 5.484%, 07/15/2041 (a) 5.509%, 04/15/2047 WaMu Mortgage Pass Through Certificates 2.794%, 01/25/2033 (a) 4.771%, 10/25/2035 (a) Wells Fargo Mortgage Backed Securities Trust 5.500%, 02/25/2018 4.438%, 10/25/2033 (a) 5.460%, 07/25/2036 (a) TOTAL MORTGAGE-BACKED SECURITIES (Cost $37,759,795) MUNICIPAL BONDS — 20.21% Arizona State University Build America Revenue Bond 5.528%, 07/01/2023 Arlington County, VA Industrial Development Authority Revenue Bond 5.844%, 08/01/2031 Austin, TX Build America General Obligation 5.310%, 09/01/2029 Barrington, IL Build America Unlimited General Obligation 5.370%, 12/15/2024 Bay Area Toll Authority Build America Revenue Bond 6.263%, 04/01/2049 Central Puget Sound, WA Regional Transit Authority Build America Revenue Bond 4.845%, 02/01/2024 Central Utah Water Conservancy District Build America Revenue Bond 4.550%, 10/01/2022 Chicago, IL Board of Education Build America Unlimited General Obligation 6.038%, 12/01/2029 Chicago, IL Metropolitan Water Reclamation District Build America General Obligation 5.720%, 12/01/2038 Colorado Springs, CO Utilities Build America Revenue Bond 4.949%, 11/15/2024 Columbus, IN Multi-High School Building Corp. Build America Revenue Bond 5.505%, 07/15/2022 Commonwealth of Pennsylvania Build America Unlimited General Obligation 4.550%, 02/15/2021 Cook County, IL Build America Unlimited General Obligation 6.229%, 11/15/2034 Cook County, IL Glencoe School District Unlimited General Obligation 5.875%, 12/01/2027 Dallas County, TX Hospital District Build America General Obligation 5.348%, 08/15/2022 District of Columbia Income Tax Build America Revenue Bond 4.793%, 12/01/2021 Florida State Department of Transportation Build America Revenue Bond 6.140%, 07/01/2025 Gainesville, FL Utilities Build America Revenue Bond 4.497%, 10/01/2017 Grant County, WA Public Utility District Build America Revenue Bond 5.111%, 01/01/2023 Hamilton County, OH Sewer System Build America Revenue Bond 5.710%, 12/01/2022 Honolulu, HI City & County Wastewater Systems Build America Revenue Bond 6.114%, 07/01/2029 Houston, TX Build America Unlimited General Obligation 6.088%, 03/01/2029 The accompanying notes are an integral part of these financial statements. 15 COUNTRY Mutual Funds — Schedule of Investments June 30, 2010 COUNTRY Bond Fund (continued) Principal Amount Value Indiana Public Schools Multi-School Building Corp. Build America Revenue Bond 4.900%, 07/15/2022 $ $ Indiana University Build America Certificate Participation 5.050%, 12/01/2022 Indianapolis, IN Local Public Improvement Build America Revenue Bond 5.854%, 01/15/2030 Kentucky State Property & Buildings Commission Revenue Bond 5.100%, 10/01/2015 Los Angeles, CA Unified School District Build America Unlimited General Obligation 5.755%, 07/01/2029 Missouri State Highways & Transit Commission Build America Revenue Bond 5.002%, 05/01/2024 Municipal Electric Authority of Georgia Build America Revenue Bond 6.655%, 04/01/2057 Naperville, IL Build America Unlimited General Obligation 4.900%, 12/01/2025 New Mexico Finance Authority Revenue Bond 6.070%, 06/01/2036 New York City Housing Development Corp. Revenue Bond 6.420%, 11/01/2039 New York State Urban Development Corp. Revenue Bond 6.500%, 12/15/2018 New York, NY Build America Unlimited General Obligation 5.206%, 10/01/2031 Northern California Transmission Agency Revenue Bond 5.880%, 05/01/2016 Ohana Military Commercial LLC Notes 5.675%, 10/01/2026 Oregon State Department of Administrative Services Revenue Bond 3.500%, 04/01/2016 Oregon State Department of Transportation and Highway Build America Revenue Bond 5.784%, 11/15/2030 Pueblo, CO Board of Waterworks Build America Revenue Bond 5.700%, 11/01/2029 Purdue University, IN Build America Certificate Participation 5.957%, 07/01/2031 San Diego County, CA Water Authority Build America Revenue Bond 6.138%, 05/01/2049 Sedgwick County, KS Unified School District Build America Unlimited General Obligation 5.350%, 10/01/2023 South Carolina State Public Service Authority Revenue Bonds 6.224%, 01/01/2029 Springfield, MO School District Build America Unlimited General Obligations 5.660%, 03/01/2030 State of California Build America Unlimited General Obligation 7.500%, 04/01/2034 State of Connecticut Build America Unlimited General Obligation 5.632%, 12/01/2029 State of Delaware Build America Unlimited General Obligation 4.700%, 10/01/2021 State of Illinois Unlimited General Obligation 4.421%, 01/01/2015 State of Maryland Build America Unlimited General Obligation 4.550%, 08/15/2024 State of Maryland Unlimited General Obligation 5.000%, 08/01/2018 State of Mississippi Unlimited General Obligation 5.539%, 10/01/2029 State of Ohio Build America Unlimited General Obligation 4.821%, 03/01/2022 State of Rhode Island Unlimited General Obligation 4.390%, 04/01/2018 State of Tennessee Unlimited General Obligation 4.521%, 05/01/2021 State of Texas Build America Unlimited General Obligation 5.517%, 04/01/2039 State of Utah Build America Unlimited General Obligation 4.554%, 07/01/2024 State of Washington Build America Unlimited General Obligation 4.736%, 08/01/2024 State of Wisconsin Build America Unlimited General Obligation 5.200%, 05/01/2026 University Massachusetts Building Authority Revenue Bond 5.823%, 05/01/2029 University of California Build America Revenue Bond 5.770%, 05/15/2043 University of Michigan Build America Revenue Bond 4.926%, 04/01/2024 6.172%, 04/01/2030 University of Texas Build America Revenue Bond 6.276%, 08/15/2041 University of Washington Build America Revenue Bond 6.060%, 07/01/2039 The accompanying notes are an integral part of these financial statements. 16 COUNTRY Mutual Funds — Schedule of Investments June 30, 2010 COUNTRY Bond Fund (continued) Principal Amount Value University of Wyoming Build America Revenue Bond 5.800%, 06/01/2030 $ $ Utah State Building Ownership Authority Build America Revenue Bond 5.768%, 05/15/2030 Utah Transit Authority Build America Revenue Bond 5.937%, 06/15/2039 Virginia College Building Authority Build America Revenue Bond 5.400%, 02/01/2026 Washington County, OR Clean Water Build America Revenue Bond 4.628%, 10/01/2020 Washington, MD Suburban Sanitation District Build America Unlimited General Obligation 4.800%, 06/01/2025 York County, SC Fort Mill School District Build America Unlimited General Obligation 5.500%, 03/01/2028 TOTAL MUNICIPAL BONDS (Cost $41,205,548) U.S. GOVERNMENT AGENCY ISSUES — 0.46% (d) Federal Home Loan Bank 4.840%, 01/25/2012 4.720%, 09/20/2012 Federal National Mortgage Association 4.750%, 02/21/2013 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $925,914) U.S. TREASURY OBLIGATIONS — 12.58% U.S. Treasury Bonds — 2.31% 5.375%, 02/15/2031 4.250%, 05/15/2039 4.375%, 11/15/2039 4.625%, 02/15/2040 U.S. Treasury Inflation Index Bond — 0.72% 1.750%, 01/15/2028 U.S. Treasury Inflation Index Notes — 2.52% 3.000%, 07/15/2012 1.875%, 07/15/2013 2.000%, 01/15/2014 2.625%, 04/30/2016 3.000%, 02/28/2017 3.125%, 05/15/2019 U.S. Treasury Notes — 7.03% 1.000%, 03/31/2012 1.000%, 04/30/2012 0.625%, 06/30/2012 1.375%, 05/15/2013 1.125%, 06/15/2013 2.500%, 03/31/2015 3.250%, 03/31/2017 3.625%, 02/15/2020 TOTAL U.S. TREASURY OBLIGATIONS (Cost $25,984,571) SHORT-TERM INVESTMENTS — 19.28% Commercial Paper — 11.54% American Express Company 0.284%, 07/08/2010 0.203%, 07/23/2010 General Electric Company 0.263%, 07/15/2010 0.426%, 09/21/2010 Household Finance Corp. 0.152%, 07/08/2010 0.294%, 07/15/2010 0.355%, 07/20/2010 Prudential Funding Corp. 0.335%, 07/23/2010 0.345%, 08/02/2010 Shares Money Market Funds — 7.74% Federated Prime Obligations Fund, 0.220% (e) Fidelity Institutional Money Market, 0.290% (e) TOTAL SHORT-TERM INVESTMENTS (Cost $41,744,465) TOTAL INVESTMENTS — 99.44% (Cost $204,325,374) OTHER ASSETS IN EXCESS OF LIABILITIES — 0.56% TOTAL NET ASSETS — 100.00% $ Percentages are stated as a percent of net assets. (a) The coupon rate shown on variable rate securities represents the rates at June 30, 2010. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers.As of June 30, 2010 these securities represented 2.43% of total net assets. (c) Foreign issuer. (d) The obligations of certain U.S. Government-Sponsored entities are neither issued nor guaranteed by the United States Treasury. (e) The rate quoted is the annualized seven-day yield as of June 30, 2010. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 17 Statements of Assets and Liabilities June 30, 2010 COUNTRY COUNTRY Growth Bond Fund Fund Assets: Investments in securities: At cost $ $ At value $ $ Cash — Receivable for investments sold Receivable for capital stock sold Dividends receivable — Interest receivable Prepaid expenses and other assets Total assets Liabilities: Payable for investments purchased Payable for capital stock redeemed Payable to Advisor Payable to Custodian — Accrued expenses and other liabilities Total liabilities Net Assets $ $ Net Assets Consist of: Paid in capital $ $ Undistributed net investment income Accumulated net realized gain (loss) on investments ) Net unrealized appreciation on investments Total — representing net assets applicable to outstanding capital stock $ $ Class Y: Net assets $ $ Shares outstanding Net asset value, redemption price and offering price per share $ $ Class A: Net assets $ $ Shares outstanding Net asset value and redemption price per share $ $ Maximum offering price per share $ $ The accompanying notes are an integral part of these financial statements. 18 Statements of Operations for the Year Ended June 30, 2010 COUNTRY COUNTRY Growth Bond Fund Fund Investment Income: Dividends* $ $ Interest Total investment income Expenses: 12b-1 fees (Note G) Investment advisory fees (Note F) Transfer agent fees Professional fees Printing Custody fees Trustees’ fees Administration fees Accounting fees Insurance Registration fees Other expenses Total expenses Less: Expenses waived (Note F) ) ) Net expenses Net Investment Income Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Increase in Net Assets Resulting from Operations $ $ *Net of foreign taxes withheld of $ $ — The accompanying notes are an integral part of these financial statements. 19 Statements of Changes in Net Assets COUNTRY Growth Fund COUNTRY Bond Fund Year Ended Year Ended Year Ended Year Ended 6/30/10 6/30/09 6/30/10 6/30/09 Operations: Net investment income $ Net realized gain (loss) on investments ) Net change in unrealized appreciation / depreciation on investments ) Net increase (decrease) in net assets resulting from operations ) Dividends and Distributions to Shareholders from Class Y (Note B): Net investment income ) Net realized gains on investments — ) ) ) Total distributions — Class Y ) Dividends and Distributions to Shareholders from Class A (Note B): Net investment income ) Net realized gains on investments — ) ) ) Total distributions — Class A ) Capital Stock Transactions — (Net) (Note C) ) Total increase (decrease) in net assets ) ) Net Assets: Beginning of year End of year* $ * Including undistributed net investment income of $ The accompanying notes are an integral part of these financial statements. 20 Financial Highlights The tables below set forth financial data for a share of capital stock outstanding throughout each year presented. COUNTRY Growth Fund Years Ended June 30, Class Y Shares Net asset value, beginning of year $ Income from investment operations Net investment income Net realized and unrealized gains (losses) ) ) Total from investment operations ) ) Less Distributions Dividends from net investment income ) Distributions from capital gains — ) Total distributions ) Net asset value, end of year $ Total investment return(1) % -22.77
